Appellant insists in his motion for rehearing that the trial court erred in not granting a new trial because of the fact that one juror in his case was the father-in-law of the State witness Thorp. The fact that one is related to a witness in a case is not made ground for challenge for cause. Certainly if the accused failed to ask the proposed juror as to his relationship to any or all persons who were witnesses in the case, and failed to make some objection upon such ground prior to the trial of the case, he could not excuse himself for his failure to make such inquiry, — nor could he base a proper request for a new trial upon his own failure and negligence. This is the only ground of the motion for rehearing.
The motion for rehearing is overruled.
Overruled. *Page 453